Order entered August 29, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-00891-CV

   RICHARDSON TRIDENT COMPANY, INC. & THOMAS E. BENTLY, Appellants

                                                 V.

                    WHITE ROCK ADVISORS, LLC, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-04592

                                             ORDER
       The Court has before it the request of Vielica Dobbins, Official Court Reporter of the

134th Judicial District Court, for an extension of time in which to file the reporter’s record in this

case. The Court GRANTS the motion and ORDERS the reporter’s record submitted on August

22, 2013 timely filed as of that date.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE